     3:20-cv-01552-JMC           Date Filed 05/12/20           Entry Number 53   Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION


MARY T. THOMAS, et al.,             )                   Case No. 3:20-cv-01552-JMC
                                    )
                  Plaintiffs,       )
                                    )
            -vs-                    )
                                    )                   AMICUS MEMORANDUM OF
MARCI ANDINO, et al.,               )                   ATTORNEY GENERAL
                                    )                   ALAN WILSON
                  Defendants.       )
___________________________________ )


        Attorney General Alan Wilson submits the following memorandum as Amicus Curiae.

We note for the Court’s benefit that we have also submitted a memorandum in the case pending

in the Original Jurisdiction of the South Carolina Supreme Court, Bailey et al. v. South Carolina

Election Commission and Andino, Appellate Case No. 2020-00642.                   That case involved

interpretation of § 7-15-310 et seq. relative to absentee voting in the wake of the current

pandemic.

        The public health emergency, which currently grips South Carolina, is unquestionably

unprecedented in this State’s history. The upcoming primary and general elections also loom

large in the wake of a worldwide pandemic. But the present crisis – as extraordinary as it is –

should not be used as justification for setting aside South Carolina’s longstanding and facially

neutral absentee voting statutes. In other words, COVID-19 should not be the instrument for an

attempt in this lawsuit to address this State’s social ills.

        Even in a pandemic, neither the United States Constitution, nor the Voting Rights Act

(VRA), are violated by enforcement of an even-handed absentee statute which has remained on

the books for decades, and has gone virtually unchallenged during that time. Indeed, from the
     3:20-cv-01552-JMC          Date Filed 05/12/20      Entry Number 53       Page 2 of 14




1970s onward, the statutes were amended on numerous occasions. The absentee statutes

presumably passed muster each time by being precleared by the Attorney General of the United

States pursuant to his § 5 VRA responsibilities.

         Plaintiffs note that while there have been numerous § 5 objections to various South

Carolina provisions, Complaint at 43-44, they point to no statute which they attack in this

lawsuit. Nor could they, inasmuch as the provisions they complain of have gone into effect under

the Voting Rights Act over the years. NAACP v. Hampton County Electric Comm., 470 U.S. 166

(1985) [statutory provision objected to by the Attorney General pursuant to § 5 of the VRA

cannot be put into effect]. In other words, South Carolina’s absentee ballot law is designed to

expand voting, not deny or abridge it.

         In this case, Plaintiffs throw in the proverbial “kitchen sink” in an effort to enjoin

enforcement of an absentee ballot statute which has long existed. See S.C. Code Ann. § 7-15-310

et seq. Plaintiffs contend that the so-called “Excuse Requirement” [§ 7-15-320] and “Witness

Requirement” [§ 7-15-220 and -420] are, in the context of the pandemic, an infringement upon

the fundamental right to vote under the 1st and 14th Amendments; that the “Excuse

Requirement” and “Witness Requirement” violate § 2 of the VRA, by burdening the right to

vote, and by inflicting an adverse and disparate impact upon the right of African-Americans to

vote; and that the “Witness Requirement” – requiring a witness before an absentee ballot may be

mailed    - constitutes an illegal “test or device” under § 201 of the VRA. None of these

constitutional or statutory claims are valid and should be rejected.

         Attorney General Wilson is, of course, not a party to this action, but an amicus only. The

parties will address the various elements to impose a preliminary injunction. See Real Truth


                                                   2
     3:20-cv-01552-JMC          Date Filed 05/12/20       Entry Number 53         Page 3 of 14




About Obama, Inc. v. Fed. Elect. Comm., 575 F.3d 342, 346 (4th Cir. 2009), cert. granted and

vacated on other grounds, 559 U.S. 1089 (2010) [plaintiff must show a likelihood of success on

the merits; that plaintiff is likely to suffer irreparable harm in the absence of preliminary

injunctive relief; that the balance of equities tips in plaintiffs’ favor; and that an injunction is in

the public interest.]. However, failure to show a likelihood of success on the merits is dispositive

in denying the injunction. Because we believe Plaintiffs here cannot show the likelihood of

success on the merits, a preliminary injunction should be denied. S.C. Elec. and Gas Co. v.

Randall, 333 F.Supp3d 552, 576 (D.S.C. 2018) [“Therefore, because SCE&G cannot show a

likelihood of success on the merits, this Court need not address the other necessary elements for

preliminary injunctive relief.”].

       We also note here that the primaries are less than a month away, a matter of weeks before

voters are scheduled to vote. The United States Supreme Court only recently addressed such a

situation where a federal court is asked to interfere in an election which is imminent. In Repub.

Nat. Comm. V. Dem. Nat. Comm., - U.S. - , 140 S.Ct. 1205, 1207 (2020), the Court stated that

“[t]his Court has repeatedly emphasized that lower federal courts should ordinarily not alter the

election rules on the eve of the election.” (citing Purcell v. Gonzalez, 549 U.S. 1 (2006); Frank v.

Walker, 574 U.S. 929 (2014) and Veasey v. Perry, 574 U.S. ___, 135 S.Ct. 9 (2014)).

       In Purcell, the Supreme Court vacated the injunction barring use of the Arizona voter

identification statute. The Arizona statute had been precleared by the Attorney General under § 5

of the VRA. At the time the Court of Appeals issued its order, there were “just weeks before an

election . . . “ 549 U.S. at 4. The Supreme Court observed that

       “A State indisputably has a compelling interest in preserving the integrity of its
       election process.” Eu v. San Francisco County Democratic Central Comm., 489

                                                  3
     3:20-cv-01552-JMC         Date Filed 05/12/20      Entry Number 53        Page 4 of 14




       U.S. 214, 231, 109 S.Ct. 1013, 1031 L.Ed.2d 271 (1989). Confidence in the
       integrity of our electoral processes is essential to the functioning of our
       participatory democracy. Voter fraud drives honest citizens out of the democratic
       process and breeds distrust of our government. Voters who fear their legitimate
       votes will be outweighed by fraudulent ones will feel disenfranchised. “[T]he
       right of suffrage can be denied by a debasement or dilution of the weight of a
       citizen's vote just as effectively as by wholly prohibiting the free exercise of the
       franchise.” Reynolds v. Sims, 377 U.S. 533, 555, 84 S.Ct. 1362, 12 L.Ed.2d 506
       (1964). Countering the State's compelling interest in preventing voter fraud is the
       plaintiffs' strong interest in exercising the “fundamental political right” to vote.
       Dunn v. Blumstein, 405 U.S. 330, 336, 92 S.Ct. 995, 31 L.Ed.2d 274 (1972)
       (internal quotation marks omitted). Although the likely effects of Proposition 200
       (voter ID) are much debated, the possibility that qualified voters might be turned
       away from the polls would caution any district judge to give careful consideration
       to the plaintiffs' challenges.

Id. However, as Purcell states, “[g]iven the imminence of the election and the inadequate time to

resolve the factual disputes, our action today shall of necessity allow the election to proceed

without an injunction suspending the voter identification rules.” Id. at 5-6 (emphasis added).

       Purcell involved in-person voting while Repub. Natl. Comm. concerned absentee ballots

as a result of the coronavirus. As demonstrated below, there is far less a reason to attach a

“fundamental right to vote” with respect to absentee voting because absentee voting is a privilege

bestowed by the Legislature, not a right protected by the Federal Constitution. Regardless, there

is no reason to enjoin operation of South Carolina’s absentee voting provisions so near to the

upcoming election. Purcell and Repub. Natl. Comm. should control.

       We turn now to Plaintiffs’ contentions in this case. With respect to the constitutional

arguments, the courts have been quite clear that an absentee ballot statute employed by the State

generally does not contravene the Federal Constitution or impair or infringe upon the right to

vote. In McDonald v. Bd. of Elec. Comm’rs, 394 U.S. 802 (1969), the Supreme Court upheld

Illinois’ absentee ballot statute against an attack grounded in the Fourteenth Amendment. There,


                                                4
     3:20-cv-01552-JMC         Date Filed 05/12/20       Entry Number 53         Page 5 of 14




unsentenced inmates, awaiting trial, challenged the statute, contending that the absentee law did

not allow them to vote by absentee ballot, depriving them of the fundamental right to vote. Chief

Justice Warren, writing for the Court, concluded that, while the right to vote is indeed

“fundamental,” such “an exacting approach is not necessary here . . . .” This was because

       [f]irst, the distinctions made by Illinois' absentee provisions are not drawn on the
       basis of wealth or race. Secondly, there is nothing in the record to indicate that the
       Illinois statutory scheme has an impact on appellants' ability to exercise the
       fundamental right to vote. It is thus not the right to vote that is at stake here but a
       claimed right to receive absentee ballots. Despite appellants' claim to the contrary,
       the absentee statutes, which are designed to make voting more available to some
       groups who cannot easily get to the polls, do not themselves deny appellants the
       exercise of the franchise; nor, indeed, does Illinois' Election Code so operate as a
       whole, for the State's statutes specifically disenfranchise only those who have
       been convicted and sentenced, and not those similarly situated to appellants.
       Ill.Rev.Stat., c. 46, s 3—5 (1967). Faced as we are with a constitutional question,
       we cannot lightly assume, with nothing in the record to support such an
       assumption, that Illinois has in fact precluded appellants from voting. We are then
       left with the more traditional standards for evaluating appellants' equal protection
       claims [rational basis].

394 U.S. at 807-08 (footnotes omitted). The Court went on to conclude as follows:

       [s]ince there is nothing to show that a judicially incapacitated, pretrial detainee is
       absolutely prohibited from exercising the franchise, it seems quite reasonable for
       Illinois' Legislature to treat differently the physically handicapped, who must,
       after all, present affidavits from their physicians attesting to an absolute inability
       to appear personally at the polls in order to qualify for an absentee ballot. Illinois
       could, of course, make voting easier for all concerned by extending absentee
       voting privileges to those in appellants' class. Its failure to do so, however, hardly
       seems arbitrary, particularly in view of the many other classes of Illinois citizens
       not covered by the absentee provisions, for whom voting may be extremely
       difficult, if not practically impossible.

Id. at 809-10 (emphasis added). Thus, the Supreme Court concluded that the Illinois absentee

statute did not deprive persons who could not vote absentee of the right to vote. This was so

despite the fact that like the prisoners in McDonald or here, like the voters in the pandemic, those

ineligible to vote absentee found voting to be “extremely difficult, if not practically impossible.”

                                                 5
     3:20-cv-01552-JMC          Date Filed 05/12/20           Entry Number 53         Page 6 of 14




Thus, in this case, Plaintiffs’ attack upon South Carolina’s absentee voting statute is entirely

misplaced.   COVID-19       cannot      render   an       otherwise    perfectly   constitutional   statute

unconstitutional. There is a clear distinction between the fundamental right to vote and the

statutory privilege to vote absentee.

       Other courts, relying upon McDonald, are in accord. For example, in Griffin v. Roupas,

385 F.3d 1128 (7th Cir. 2019), the Seventh Circuit, per Judge Posner, held that the federal

Constitution does not confer a blanket right upon all registered voters to vote by absentee ballot.

According to Judge Posner,

       at bottom the plaintiffs are arguing that the Constitution requires all states to
       allow unlimited absentee voting, and the argument ignores a host of serious
       objections to judicially legislating so radical a reform in the name of the
       Constitution. Voting fraud is a serious problem in U.S. elections generally and
       one with a particularly gamey history in Illinois . . . and it is facilitated by
       absentee voting. [Citing authorities] . . . .

       These and other problems created by absentee voting . . . may be outweighed by
       the harm to voters who being unable to vote in person will lose their vote if they
       can't vote by absentee ballot. But the striking of the balance between discouraging
       fraud and other abuses and encouraging turnout is quintessentially a legislative
       judgment with which we judges should not interfere unless strongly convinced
       that the legislative judgment is grossly awry.

385 F.3d at 1130-1131.

       The Supreme Court decision in Crawford v. Marion County Election Board, 553 U.S.

181 (2008) is particularly instructive here. There, the Court upheld Indiana’s photo-ID law. The

concurring opinion in Crawford of Justices Scalia, Thomas and Alito sets forth the appropriate

analysis of the Court in post-McDonald line of cases:                 Here, the South Carolina statutes,

designed to allow easier voting, but while at the same time, guarding against vote fraud, have




                                                      6
     3:20-cv-01552-JMC         Date Filed 05/12/20      Entry Number 53        Page 7 of 14




withstood the test of time. A pandemic cannot rewrite those statutes. As was stated in Crawford

v. Marion Co. Election Bd., 533 U.S. 185, 209 (2008),

       [t]o evaluate a law respecting the right to vote—whether it governs voter
       qualifications, candidate selection, or the voting process—we use the approach set
       out in Burdick v. Takushi, 504 U.S. 428, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992).
       This calls for application of a deferential “important regulatory interests” standard
       for nonsevere, nondiscriminatory restrictions, reserving strict scrutiny for laws
       that severely restrict the right to vote. Id., at 433–434, 112 S.Ct. 2059 (internal
       quotation marks omitted). The lead opinion resists the import of Burdick by
       characterizing it as simply adopting “the balancing approach” of Anderson v.
       Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983) (majority
       opinion of STEVENS, J.). See ante, at 1617; see also ante, at 1617, n. 8.
       Although Burdick liberally quoted Anderson, Burdick forged Anderson's
       amorphous “flexible standard” into something resembling an administrable rule.
       See Burdick, supra, at 434, 112 S.Ct. 2059. Since Burdick, we have repeatedly
       reaffirmed the primacy of its two-track approach. See Timmons v. Twin Cities
       Area New Party, 520 U.S. 351, 358, 117 S.Ct. 1364, 137 L.Ed.2d 589 (1997);
       Clingman v. Beaver, 544 U.S. 581, 586–587, 125 S.Ct. 2029, 161 L.Ed.2d 920
       (2005). “[S]trict scrutiny is appropriate only if the burden is severe.” Id., at 592,
       125 S.Ct. 2029. Thus, the first step is to decide whether a challenged law severely
       burdens the right to vote. Ordinary and widespread burdens, such as those
       requiring “nominal effort” of everyone, are not severe. See id. at 591, 593–597,
       125 S.Ct. 2029. Burdens are severe if they go beyond the merely inconvenient.
       See Storer v. Brown, 415 U.S. 724, 728–729, 94 S.Ct. 1274, 39 L.Ed.2d 714
       (1974) (characterizing the law in Williams v. Rhodes, 393 U.S. 23, 89 S.Ct. 5, 21
       L.Ed.2d 24 (1968), as “severe” because it was “so burdensome” as to be
       “‘virtually impossible’” to satisfy).

       Of course, we have to identify a burden before we can weigh it. The Indiana law
       affects different voters differently, ante, at 1642 – 1643, but what petitioners view
       as the law's several light and heavy burdens are no more than the different
       impacts of the single burden that the law uniformly imposes on all voters. To vote
       in person in Indiana, everyone must have and present a photo identification that
       can be obtained for free. The State draws no classifications, let alone
       discriminatory ones, except to establish optional absentee and provisional
       balloting for certain poor, elderly, and institutionalized voters and for religious
       objectors. Nor are voters who already have photo identifications exempted from
       the burden, since those voters must maintain the accuracy of the information
       displayed on the identifications, renew them before they expire, and replace them
       if they are lost.



                                                7
3:20-cv-01552-JMC       Date Filed 05/12/20      Entry Number 53        Page 8 of 14




 The Indiana photo-identification law is a generally applicable, nondiscriminatory
 voting regulation, and our precedents refute the view that individual impacts are
 relevant to determining the severity of the burden it imposes. In the course of
 concluding that the Hawaii laws at issue in Burdick “impose[d] only a limited
 burden on voters' rights to make free choices and to associate politically through
 the vote,” 504 U.S., at 439, 112 S.Ct. 2059, we considered the laws and their
 reasonably foreseeable effect on voters generally. See id., at 436–437, 112 S.Ct.
 2059. We did not discuss whether the laws had a severe effect on Mr. Burdick's
 own right to vote, given his particular circumstances. That was essentially the
 approach of the Burdick dissenters, who would have applied strict scrutiny to the
 laws because of their effect on “some voters.” See id., at 446, 112 S.Ct. 2059
 (opinion of KENNEDY, J.,); see also id., at 448, 112 S.Ct. 2059 (“The majority's
 analysis ignores the inevitable and significant burden a write-in ban imposes upon
 some individual voters ...” (emphasis added)). Subsequent cases have followed
 Burdick's generalized review of nondiscriminatory election laws. See, e.g.,
 Timmons, supra, at 361–362, 117 S.Ct. 1364; Clingman, 544 U.S., at 590–591
 (plurality opinion; id. at 592–593, 125 S.Ct. 2029 (opinion of the Court). Indeed,
 Clingman's holding that burdens are not severe if they are ordinary and
 widespread would be rendered meaningless if a single plaintiff could claim a
 severe burden.

 Not all of our decisions predating Burdick addressed whether a challenged voting
 regulation severely burdened the right to vote, but when we began to grapple with
 the magnitude of burdens, we did so categorically and did not consider the
 peculiar circumstances of individual voters or candidates. See, e.g., Jenness v.
 Fortson, 403 U.S. 431, 438–441, 91 S.Ct. 1970, 29 L.Ed.2d 554 (1971). Thus, in
 Rosario v. Rockefeller, 410 U.S. 752, 93 S.Ct. 1245, 36 L.Ed.2d 1 (1973), we did
 not link the State's interest in inhibiting party raiding with the petitioners' own
 circumstances. See id., at 760–762, 93 S.Ct. 1245. And in Storer v. Brown, supra,
 we observed that the severity of the burden of a regulation should be measured
 according to its “nature, extent, and likely impact.” Id., at 738, 94 S.Ct. 1274
 (emphasis added). We therefore instructed the District Court to decide on remand
 whether “a reasonably diligent independent candidate [could] be expected to
 satisfy the signature requirements, or will it be only rarely that the unaffiliated
 candidate will succeed in getting on the ballot?” Id., at 742, 94 S.Ct. 1274
 (emphasis added). Notably, we did not suggest that the District Court should
 consider whether one of the petitioners would actually find it more difficult than a
 reasonably diligent candidate to obtain the required signatures. What mattered
 was the general assessment of the burden.

 Insofar as our election-regulation cases rest upon the requirements of the
 Fourteenth Amendment, see Anderson, 460 U.S., at 786, n. 7, 103 S.Ct. 1564,
 weighing the burden of a nondiscriminatory voting law upon each voter and
 concomitantly requiring exceptions for vulnerable voters would effectively turn

                                          8
3:20-cv-01552-JMC       Date Filed 05/12/20      Entry Number 53        Page 9 of 14




 back decades of equal-protection jurisprudence. A voter complaining about such a
 law's effect on him has no valid equal-protection claim because, without proof of
 discriminatory intent, a generally applicable law with disparate impact is not
 unconstitutional. See, e.g., Washington v. Davis, 426 U.S. 229, 248, 96 S.Ct.
 2040, 48 L.Ed.2d 597 (1976). The Fourteenth Amendment does not regard neutral
 laws as invidious ones, even when their burdens purportedly fall
 disproportionately on a protected class. A fortiori it does not do so when, as here,
 the classes complaining of disparate impact are not even protected. See Harris v.
 McRae, 448 U.S. 297, 323, and n. 26, 100 S.Ct. 2671, 65 L.Ed.2d 784 (1980)
 (poverty); Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 442, 105 S.Ct.
 3249, 87 L.Ed.2d 313 (1985) (disability); Gregory v. Ashcroft, 501 U.S. 452, 473,
 111 S.Ct. 2395, 115 L.Ed.2d 410 (1991) (age); cf. Employment Div., Dept. of
 Human Resources of Ore. v. Smith, 494 U.S. 872, 878–879, 110 S.Ct. 1595, 108
 L.Ed.2d 876 (1990) (First Amendment does not require exceptions for religious
 objectors to neutral rules of general applicability).

 Even if I thought that stare decisis did not foreclose adopting an individual-
 focused approach, I would reject it as an original matter. This is an area where the
 dos and don'ts need to be known in advance of the election, and voter-by-voter
 examination of the burdens of voting regulations would prove especially
 disruptive. A case-by-case approach naturally encourages constant litigation. Very
 few new election regulations improve everyone's lot, so the potential allegations
 of severe burden are endless. A State reducing the number of polling places would
 be open to the complaint it has violated the rights of disabled voters who live near
 the closed stations. Indeed, it may even be the case that some laws already on the
 books are especially burdensome for some voters, and one can predict lawsuits
 demanding that a State adopt voting over the Internet or expand absentee
 balloting.

 That sort of detailed judicial supervision of the election process would flout the
 Constitution's express commitment of the task to the States. See Art. I, § 4. It is
 for state legislatures to weigh the costs and benefits of possible changes to their
 election codes, and their judgment must prevail unless it imposes a severe and
 unjustified overall burden upon the right to **1627 vote, or is intended to
 disadvantage a particular class. Judicial review of their handiwork must apply an
 objective, uniform standard that will enable them to determine, ex ante, whether
 the burden they impose is too severe.
 ...
 The universally applicable requirements of Indiana's voter-identification law are
 eminently reasonable. The burden of acquiring, possessing, and showing a free
 photo identification is simply not severe, because it does not “even represent a
 significant increase over the usual burdens of voting.” Ante, at 1621. And the
 State's interests, ante, at 1613 – 1620, are sufficient to sustain that minimal
 burden. That should end the matter. That the State accommodates some voters by

                                          9
     3:20-cv-01552-JMC         Date Filed 05/12/20       Entry Number 53        Page 10 of 14




       permitting (not requiring) the casting of absentee or provisional ballots, is an
       indulgence—not a constitutional imperative that falls short of what is required.

553 U.S. at 207-209 (Scalia, Thomas and Alito, JJ, concurring).

       Thus, the burden imposed by South Carolina’s absentee law – particularly the “Excuse

Requirement” and the “Witness Requirement” provisions, is neither severe nor significant.

Accordingly, these provisions do not violate the fundamental right to vote.

       For these same reasons, Plaintiffs’ Voting Rights Act’s claims are likewise without merit.

The Fourth Circuit has concluded that Virginia’s Voter ID statute does not violate the Voting

Rights Act. In Lee v. Va. State Bd. of Elections, 843 F.3d 592 (4th Cir. 2016), the Court rejected

a § 2 VRA claim against Virginia’s Voter ID law. The plaintiff contended that the ID statute

“unduly burdens the right to vote, imposes a discriminatory burden on African Americans and

Latinos, and was enacted with the intent to discriminate against minorities, young voters and

Democrats.” 843 F.3d at 594. Judge Niemeyer, writing for the Court, noted that

       the statutory requirements for proving a § 2 violation are: (1) the identification of
       a qualification, prerequisite, standard, practice, or procedure (“a structure or
       practice”), (2) which results in a denial or abridgement of the right to vote (3) on
       account of race or color or because the person is a member of a language minority
       group (“the protected class”) (4) such that, in the totality of circumstances, the
       political process is not equally open to the protected class (5) in that its members
       have less opportunity than others to participate in the process and elect
       representatives of their choice.

Id. at 599. In rejecting plaintiffs’ arguments, the Fourth Circuit explained:

       The plaintiffs argue that, for some groups of minority voters, this opportunity is
       disproportionately burdened because a lower percentage of minorities have
       qualifying photo IDs and the process of obtaining photo IDs requires those voters
       to spend time traveling to and from a registrar's office. The Supreme Court has
       held, however, that this minor inconvenience of going to the registrar's office to
       obtain an ID does not impose a substantial burden. As recognized in Crawford,
       553 U.S. at 198, 128 S.Ct. 1610, “the inconvenience of making a trip to [a
       government office], gathering the required documents, and posing for a

                                                 10
    3:20-cv-01552-JMC         Date Filed 05/12/20      Entry Number 53        Page 11 of 14




       photograph surely does not qualify as a substantial burden on the right to vote, or
       even represent a significant increase over the usual burdens of voting.” 553 U.S.
       at 198, 128 S.Ct. 1610 (Stevens, J., announcing the judgment of the Court); see
       also id. at 209, 128 S.Ct. 1610 (Scalia, J., concurring in the judgment) (“The
       burden of acquiring, possessing, and showing a free photo identification is simply
       not severe,” and “the State's interests are sufficient to sustain that minimal
       burden”).

       Nonetheless, the plaintiffs press their argument further, asserting categorically
       that as long as there is disparity in the rates at which different groups possess
       acceptable identification, § 2 is violated. To make this assertion, however, the
       plaintiffs have to make an unjustified leap from *601 the disparate
       inconveniences that voters face when voting to the denial or abridgement of the
       right to vote. Every decision that a State makes in regulating its elections will,
       inevitably, result in somewhat more inconvenience for some voters than for
       others. For example, every polling place will, by necessity, be located closer to
       some voters than to others. To interpret § 2 as prohibiting any regulation that
       imposes a disparate inconvenience would mean that every polling place would
       need to be precisely located such that no group had to spend more time traveling
       to vote than did any other. Similarly, motor-voter registration would be found to
       be invalid as members of the protected class were less likely to possess a driver's
       license. Yet, courts have also correctly rejected that hypothetical. See Frank v.
       Walker, 768 F.3d 744, 754 (7th Cir. 2014), cert. denied, ––– U.S. ––––, 135 S.Ct.
       1551, 191 L.Ed.2d 638 (2015).

843 F.3d at 600-01. Such is the case here with respect to South Carolina’s “Excuse

Requirement” and “Witness Requirement.” As McDonald held, the fact that some voters may be

able to take advantage of the absentee ballot privilege, and others may not, does not infringe

upon the right to vote so long as the classifications are themselves not based upon race or wealth.

Section 7-15-320 makes no such classification.

       Likewise, the “Witness Requirement” is valid. As the Fourth Circuit pointed out in Lee,

and Justice Scalia emphasized in Crawford, certain requirements in any election process –

particularly absentee voting – will impose certain insubstantial burdens, thereby requiring a

reasonable effort to meet those requirements. Judge Neimeyer emphasized that “disparate

inconveniences” do not translate into an abridgement or denial of the right to vote. And as Judge

                                                 11
    3:20-cv-01552-JMC         Date Filed 05/12/20      Entry Number 53          Page 12 of 14




Posner stated in Roupas, preventing voter fraud, particularly in absentee ballots, is an important

state interest, as voter fraud is “facilitated by absentee voting.” 385 F.3d at 1130-31. The

“Witness Requirement” is designed to guard against voter fraud. Crawford, 533 U.S. at 191

(importance of protection of election integrity). Following the Court’s reasoning in Lee, we do

not think either the “Excuse Requirement” or the “Witness Requirement” infringes upon the

right to vote under the Federal Constitution or § 2 of the Voting Rights Act.

       Most certainly, the “Witness Requirement” is not a prohibited “test or device” or a

“litmus test” under § 301 of the VRA. In Howlette v. City of Richmond, 485 F.Supp.17 (E.D.

Va. 1978), affd. 580 F.2d 704 (4th Cir. 1978), the Court concluded that the requirement of the

Richmond city charter that each signature on a petition for obtaining a referendum on issuance of

general obligation bonds must be individually notarized was not a “test or device” of the kind

proscribed by the Voting Rights Act. Citing South Carolina v. Katzenbach, 383 U.S. 301, 312-13

(1966), as well as Congressional proceedings relating to passage of the VRA, the Court

concluded:

       Thus, both the Congress and the Supreme Court have viewed the prohibition
       against vouchers as an attack on a specific, racially discriminatory voting
       registration requirement. The individual notarization requirement at issue in the
       instant case in no way resembles the voucher requirements prohibited by s
       1973b(c)(4). The Court therefore is satisfied that the individual notarization
       requirement of the Richmond City Charter is not a “test or device” prohibited
       under the Voting Rights Act of 1965.

485 F.Supp at 24.

       Lastly, we note that the Attorney General of the United States did not preclude Act No.

301 of 1975 [original act creating the present absentee statute] or any of its many subsequent

amendments from going into effect by objecting under § 5 of the Voting Rights Act. While


                                                12
    3:20-cv-01552-JMC         Date Filed 05/12/20      Entry Number 53       Page 13 of 14




Plaintiffs base their claims here upon § 2, as opposed to § 5, the differences between the two

sections of the VRA is negligible. As was stated in Armstrong v. Allain, 893 F.Supp. 1320, 1323

n.2 (S.D. Miss. 1994), in Chisom v. Roemer, 501 U.S. 380, 387 (1991), the Supreme Court

recognized that

       . . . “section 5 and section 2, virtually companion sections, operate in tandem to
       prohibit discriminatory practices in voting, whether those practices originate in
       the past, present, or future”) (quoting Chisom v. Edwards, 839 F.2d 1056, 1064
       (1988)). In Chisom, the Court, further noting that “Section 5 uses language similar
       to that of § 2 in defining prohibited practices,” id., 501 U.S. at 401–02, 111 S.Ct.
       at 2367, implied that the coverage of the two sections is coextensive since there
       could otherwise be the “anomalous result” of coverage of a voting practice under
       § 5 without coverage of that same practice under § 2, id.

       Clearly, these absentee ballot statutes were submitted to the Attorney General for

preclearance. See e.g. Op. S.C. Atty. Gen., 1975 WL 29339 (December 29, 1975) (in a letter to

the Civil Rights Division of the Department of Justice, South Carolina Attorney General

demonstrated that Act No. 301 of 1975 did not require a “literacy test.”). Clearly also these

absentee enactments were precleared because they became effective. NAACP v. Hampton Co.,

supra. We would suggest that the United States Attorney General’s construction of the Act is

entitled to considerable deference in this matter. Moreover, “an unbroken [and unchallenged]

practice . . . is not something to be lightly cast aside.” Walz v. Tax Comm’n, 397 U.S. 664, 678

(1970). These statutes have long been on the books without evidence of challenge.




                                               13
    3:20-cv-01552-JMC        Date Filed 05/12/20     Entry Number 53         Page 14 of 14




                                      CONCLUSION

       Accordingly, based upon all of these factors, Plaintiffs have not demonstrated a

likelihood of success on the merits. Thus, the preliminary injunction should be denied and the

case dismissed.

                                                   Respectfully submitted,

                                                   ALAN WILSON
                                                   Attorney General
                                                   Federal ID No.10457

                                                   ROBERT D. COOK
                                                   Solicitor General
                                                   Federal ID No. 285
                                                   Email: bcook@scag.gov

                                                   /s/ J. Emory Smith, Jr.
                                                   J. EMORY SMITH, JR.
                                                   Deputy Solicitor General
                                                   Federal ID No. 3908
                                                   Email: esmith@scag.gov

                                                   HARLEY KIRKLAND
                                                   Assistant Attorney General
                                                   Federal ID No. 12397

                                                   Office of the Attorney General
                                                   Post Office Box 11549
                                                   Columbia, South Carolina 29211
                                                   Phone: (803) 734-3680
                                                   Fax: (803) 734-3677
May 12, 2020                                       Counsel for the Attorney General




                                             14
